DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4-10 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As per claim 1, TSUKASHIMA (US Patent Application Publication 20190229447 A1) teaches: “a board-to-board connector (1 and 101), to be mounted on a first board (see paragraph [0003]) and interposed between the first board (see paragraph [0003]) and a second board (see paragraph [0003]) to electrically connect a plurality of pads (see paragraph [0066] and [0076]) of the first board (see paragraph [0003]) with a plurality of pads (see paragraph [0066] and [0076]) of the second board (see paragraph [0003]) respectively, comprising: a rectangular flat-plate housing (11 and 111) including a first positioning hole (113a on left or right) and a second positioning hole (113a on left or right); and at least one contact row held on the housing (11 and 111), the at least one contact row includes a first contact row 151A and a second contact row 151B, the housing (11 and 111) includes a first side surface (along 114 on left or right) on one side thereof and touching the first corner part (along 111 on left or right between the sidewalls ), and a second side surface (along 114 on left or right) on another side thereof opposite to the one side, the first contact row 151A and the second contact row 151B extend from the first side surface  (along 114 on left or right) to the second side surface, the first contact row is disposed between the first positioning hole and the second side surface (along 114 on left or right), and the second contact row 151B is disposed between the second positioning hole (113a on left or right) and the first side surface (along 114 on left or right)".
However, TSUKASHIMA fails to provide, teach or suggest: wherein the first positioning hole is disposed at a first corner part of the housing, and the second positioning hole is disposed at a second corner part at a diagonal position with respect to the first corner part of the housing, wherein a distance F1 between the first contact row and the first side surface and a distance F2 between the second contact row and the first side surface satisfy a relationship of F1 >F2.
Claims 4-9 are dependent on claim 1 and are therefore allowable for the same reasons.  
As per claim 10, TSUKASHIMA (US Patent Application Publication 20190229447 A1) teaches: “a board-to-board connector (1 and 101), to be mounted on a first board (see paragraph [0003]) and interposed between the first board (see paragraph [0003]) and a second board (see paragraph [0003]) to electrically connect a plurality of pads (see paragraph [0066] and [0076]) of the first board (see paragraph [0003]) with a plurality of pads (see paragraph [0066] and [0076]) of the second board (see paragraph [0003]) respectively, comprising: a rectangular flat-plate housing (11 and 111) including a first positioning hole (113a on left or right) and a second positioning hole (113a on left or right); and at least one contact row held on the housing (11 and 111), the at least one contact row includes a first contact row 151A and a second contact row 151B, the housing (11 and 111) includes a first side surface (along 114 on left or right) on one side thereof and touching the first corner part (along 111 on left or right between the sidewalls ), and a second side surface (along 114 on left or right) on another side thereof opposite to the one side, the first contact row 151A and the second contact row 151B extend from the first side surface  (along 114 on left or right) to the second side surface, the first contact row is disposed between the first positioning hole and the second side surface (along 114 on left or right), and the second contact row 151B is disposed between the second positioning hole (113a on left or right) and the first side surface (along 114 on left or right)".
However, TSUKASHIMA fails to provide, teach or suggest: wherein the first positioning hole is disposed at a first corner part of the housing, and the second positioning hole is disposed at a second corner part at a diagonal position with respect to the first corner part of the housing, wherein a distance F2 between the second contact row and the first side surface and a distance F3 between a part being farthest from the first side surface in an inner edge of the first positioning hole and the first side surface satisfy a relationship of F3>F2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831